DETAILED ACTION
Applicant’s amendments and remarks, filed June 16, 2022, are fully acknowledged by the Examiner. Currently, claims 1-10, 12-26 and 28-32 are pending with claims 11, 27 and 33 cancelled, and claims 1-3, 6, 8-10, 12-17 and 28 amended. The following is a complete response to the June 16, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Evens on June 30, 2022.

The application has been amended as follows: 
Regarding claim 1, please amend the last two lines of the claim to read as: “pumping at the idle rate when a waiting time period between adjacent ones of the plurality of ablations is greater than a second given time period.”
Regarding claim 17, please amend the last two lines of the claim to read as : “idle rate when a waiting time period between adjacent ones of the plurality of ablations is greater than a second given time period.”

Allowable Subject Matter
Claims 1-10, 12-26 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Koblish (WO 2018/200865 A1), Ziv-Ari (US 2017/0156792 A1), Budzelaar (US 9,662,170 B2) and Maor (US 2016/0113709 A1) were previously cited by the Examiner as the closest art of record to the instant claims. Indepdent claim 1 has been amended to incorporate the subject matter of now-cancelled claim 11, and independent claim 17 has been amended to incorporate the subject matter of now-cancelled claim 27. With respect to Koblish, the reference provides for a majority of the limitations set forth in each of independent claims 1 and 17, and further contemplates that its fluid system 70 can include a pump. Koblish, however, fails to specifically contemplate that its processor is configured to control the pump in the manner claimed where the pump is returned to an idle rate when a waiting time between adjacent ones of the plurality of ablations is given than a given period. The Examiner has failed to find any other reference or combination of references that would cure this deficiency in the Koblish reference. Similarly, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in either of independent claims 1 and 17. 
As such, it is the Examiner’s position that claims 1-10, 12-26 and 28-32 are allowable for at least the reasoning set forth above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./
Primary Examiner, Art Unit 3794